Case 1:20-cv-03214-JSR Document 16 Filed 07/22/20 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

INSPIRX, INC.,
Plaintiff,

 

20 Civ.03214 (JSR)
against

 

PROTECTIVE ORDER
LUPIN ATLANTIS HOLDINGS SA,

Defendant.

JED S. RAKOFF, U.S.D.J.

 

The parties having agreed to the following terms of confidentiality, and the Court having

 

found that good cause exists for issuance of an appropriately-tailored confidentiality order
governing the pre-trial phase of this action, it is therefore hereby
ORDERED that any person subject to this Order -- including without limitation the

parties to this action, their representatives, agents, experts and consultants, all third parties

 

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order -- shall adhere to the following terms, upon pain of contempt:

 

1. Any person subject to this Order who receives from any other person any
"Discovery Material" (i.e., information of any kind provided in the course of discovery in this
action) that is designated as "Confidential" pursuant to the terms of this Order shall not
disclose such Confidential Discovery Material to anyone else except as expressly permitted

hereunder.

2. The person producing any given Discovery Material may designate as

Confidential only such portion of such material as consists of:

4869447 v1
Case 1:20-cv-03214-JSR Document 16 Filed 07/22/20 Page 2 of 7

(a) previously nondisclosed financial information (including without limitation
profitability reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee
payments, sales reports and sale margins);

(b) previously nondisclosed material relating to ownership or control of any non-public
company;

(c) previously nondisclosed business plans, product development information (including
without limitation patent applications, patent assignments, and other documents concerning
intellectual property), marketing plans, or communications relating thereto;

(d) any information of a personal or intimate nature regarding any individual; or

(e) any other category of information hereinafter given confidential status by the Court.

3. With respect to the Confidential portion of any Discovery Material other than
deposition transcripts and exhibits, the producing person or that person's counsel may designate
such portion as "Confidential" by stamping or otherwise clearly marking as "Confidential" the
protected portion in a manner that will not interfere with legibility or audibility, and by also
producing for future public use another copy of said Discovery Material with the confidential
information redacted. With respect to deposition transcripts and exhibits, a producing person or
that person's counsel may indicate on the record that a question calls for Confidential
information, in which case the transcript of the designated testimony shall be bound in a separate
volume and marked "Confidential Information Governed by Protective Order" by the reporter.

4.  Ifat any time prior to the trial of this action, a producing person realizes that some
portion[s] of Discovery Material that that person previously produced without limitation should
be designated as Confidential, he may so designate by so apprising all parties in writing, and

such designated portion[s] of the Discovery Material will thereafter be treated as Confidential

4869447 v1

 

 

 

 

 

 

 

 

 
Case 1:20-cv-03214-JSR Document 16 Filed 07/22/20 Page 3 of 7

under the terms of this Order.

5. No person subject to this Order other than the producing person shall disclose any
of the Discovery Material designated by the producing person as Confidential to any other person
whomsoever, except to:

(a) the parties to this action;

(b) counsel retained specifically for this action, including any paralegal, clerical and other

assistant employed by such counsel and assigned to this matter;

(c) as to any document, its author, its addressee, and any other person indicated on the
face of the document as having received a copy;

(d) any witness who counsel for a party in good faith believes may be called to testify at
trial or deposition in this action, provided such person has first executed a Non-Disclosure
Agreement in the form annexed as an Exhibit hereto;

(e) any person retained by a party to serve as an expert witness or otherwise provide
specialized advice to counsel in connection with this action, provided such person has first
executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

(f) stenographers engaged to transcribe depositions conducted in this action; and

(g) the Court and its support personnel.

6. Prior to any disclosure of any Confidential Discovery Material to any person
referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a
copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed
as an Exhibit hereto stating that that person has read this Order and agrees to be bound by its
terms. Said counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow,

and produce it to opposing counsel either prior to such person being permitted to testify (at

4869447 v1

 

 

 

 

 

 

 
Case 1:20-cv-03214-JSR Document 16 Filed 07/22/20 Page 4 of 7

deposition or trial) or at the conclusion of the case, whichever comes first.

7. All Confidential Discovery Material filed with the Court, and all portions of
pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery
Material, shall be filed under seal with the Clerk of the Court and kept under seal until further
order of the Court. The parties will use their best efforts to minimize such sealing. In any event,
any party filing a motion or any other papers with the Court under seal shall also publicly file a
redacted copy of the same, via the Court’s Electronic Case Filing system, that redacts only the
Confidential Discovery Material itself, and not text that in no material way reveals the

Confidential Discovery Material.

8. Any party who either objects to any designation of confidentiality, or who, by
contrast, requests limits on disclosure (including "attorneys' eyes only" in extraordinary
circumstances), may at any time prior to the trial of this action serve upon counsel for the
designating person a written notice stating with particularity the grounds of the objection or
request. If agreement cannot be reached promptly, counsel for all affected persons will
convene a joint telephone call with the Court to obtain a ruling.

9. All persons are hereby placed on notice that the Court is unlikely to seal or
otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,
even if such material has previously been sealed or designated as Confidential. The Court also
retains unfettered discretion whether or not to afford confidential treatment to any Confidential
Document or information contained in any Confidential Document submitted to the Court in
connection with any motion, application, or proceeding that may result in an order and/or
decision by the Court.

10. Each person who has access to Discovery Material that has been designated as

4869447 v1

 

 

 

 

 

 

 

 
Case 1:20-cv-03214-JSR Document 16 Filed 07/22/20 Page 5 of 7

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure
of such material.

11. If, in connection with this litigation, a party inadvertently discloses information
subject to a claim of attorney-client privilege or attorney work product protection ("Inadvertently
Disclosed Information"), such disclosure shall not constitute or be deemed a waiver or forfeiture
of any claim of privilege or work product protection with respect to the Inadvertently Disclosed
Information and its subject matter.

12. Ifa disclosing party makes a claim of inadvertent disclosure, the receiving party
shall, within five business days, return or destroy all copies of the Inadvertently Disclosed
Information, and provide a certification of counsel that all such information has been returned
or destroyed.

13. Within five business days of the notification that such Inadvertently Disclosed
Information has been returned or destroyed, the disclosing party shall produce a privilege log
with respect to the Inadvertently Disclosed Information.

14. The receiving party may move the Court for an Order compelling production of
the Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not assert
as a ground for entering such an Order the fact or circumstances of the inadvertent production.

15. The disclosing party retains the burden of establishing the privileged or protected
nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of
any party to request an in camera review of the Inadvertently Disclosed Information.

16. This Protective Order shall survive the termination of the litigation. Within 30 days
of the final disposition of this action, all Discovery Material designated as "Confidential," and

all copies thereof, shall be promptly returned to the producing person, or, upon permission of the

4869447 v1

 

 

 
Case 1:20-cv-03214-JSR Document 16 Filed 07/22/20 Page 6 of 7

producing person, destroyed.

17. This Court shall retain jurisdiction over all persons subject to this Order to the
extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

SO STIPULATED AND AGREED.

 

/s/ Gregory Miller /s/ Frank Morreale
Counsel for Plaintiff Counsel for Defendant
Dated: July 21, 2020 Dated: July 21, 2020
SO ORDERED.

 

JED Seek US a

Dated: New York, New York
July 29,2020

4869447 v1

 

 

 

 

 

 
Case 1:20-cv-03214-JSR Document 16 Filed 07/22/20 Page 7 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

I, acknowledge that I have read and understand
the Protective Order in this action governing the non-disclosure of those portions of Discovery
Material that have been designated as Confidential. I agree that I will not disclose such
Confidential Discovery Material to anyone other than for purposes of this litigation and that at
the conclusion of the litigation I will return all discovery information to the party or attorney from
whom I received it. By acknowledging these obligations under the Protective Order, I understand
that I am submitting myself to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any issue or dispute arising hereunder and that my willful
violation of any term of the Protective Order could subject me to punishment for contempt of

Court.

Dated:

 

4869447 v1

 

 

 
